DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/11/2022. 
In the instant Amendment, claims 1-10 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

           Applicant's arguments with respect to independent claim 1, filed on 08/11/2022, have been considered but are moot in new ground of rejection. Hertzman discloses all the limitations as cited in independent claim 1. See the following rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 8-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hertzman et al. (US 2018/0165930) hereinafter Hertzman.
Regarding claim 1, Hertzman discloses a dome camera, comprising: 
a base for mounting the dome camera to a surface (Hertzman Figs. 1-6, [0036], [0040]-[0041]: camera dome having base 2 to mount the camera to a surface as in [0002]); 
5two camera heads arranged on the base (Hertzman Figs. 1-6, [0036]: two camera heads 3); and 
each camera head is configured to move around a pan axis and a tilt axis, respectively, the pan axis and tilt axis intersecting at a point that is located at an equal distance from any point of the dome-shaped section covering the camera head, whereby optical aberrations and distortions of images captured by the camera head are minimized (Hertzman Figs. 1-6, [0002],[0038]: the shape of the dome makes it possible to tilt the camera heads at various angles such that they may be pointed anywhere between essentially horizonal and essentially vertical, without the distance to the inside of the dome changing. In this manner, it is possible to avoid optical aberrations, image distortion and disturbing lines in images).
Hertzman broadly discloses a dome cover arranged over the camera heads and the base, wherein: the dome cover has dome-shaped sections, each section covering a camera head, and a center section joining the dome-shaped sections, the dome cover is formed in a single piece (Hertzman Figs. 3-4, [0036]: dome cover 4 covers the camera heads. Each section of the dome 4 that covers each camera head can be interpreted as a dome-shaped section, hence at least two dome-shaped sections to cover two camera heads.  The dome 4 has central segment C connecting the outer segment 4’, hence center section joining sections of the dome 4 as a single piece).
Furthermore, Hertzman discloses the dome cover has two dome-shaped sections, each section covering a camera head (Hertzman [0068]: other dome shapes are also feasible. A bubble could be formed in the dome in front of each camera head. Hence, two bubbles, i.e. dome-shaped sections, can be formed in front of two camera heads to cover them).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hertzman, and further incorporate having the dome cover has two dome-shaped sections, each section covering a camera head, as taught by Hertzman, for protected pannable and tiltable camera (Hertzman [0068]).

15
Regarding claim 2, Hertzman discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hertzman discloses dome cover is at least partly transparent (Hertzman [0038]: the dome 4 is made of transparent material).

Regarding claim 5, Hertzman discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hertzman discloses one or more infrared illumination sources mounted outside the dome cover (Hertzman Figs. 1-2 and 5, [0048]-[0050]: IR illuminators 7 is mounted outside the dome 4).

25 Regarding claim 6, Hertzman discloses all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Hertzman discloses wherein the infrared illumination sources are mounted on the base, and comprise an anti-reflection component configured to reduce the amount of light from the infrared illumination sources being reflected to the camera heads (Hertzman Figs. 1-2 and 5, [0048]-[0050]: the IR illuminators 7 is mounted on the base as in Fig. 1-2 and 5. A shielding wall 9 arranged to prevent light from the illumination arrangement 7 from entering the dome 4 of the cameras, hence anti-reflection component to reduce amount of light from the IR sources being reflected to the cameras).

Regarding claim 8, Hertzman discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hertzman further discloses wherein at least a portion of wiring for the two camera heads passes beneath the center section of the dome cover to an electronics unit of the dome camera (Hertzman Fig. 5, [0019], [0047]: the central receiving portion and attachment device comprises at least one through-going opening in a wall portion allowing guiding of wiring from camera heads to the at least one socket. The wiring 10 pass beneath the center section of the dome cover to electronic unit 11 of the dome camera as in Fig. 5).

Regarding claim 9, Hertzman discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hertzman further discloses wherein the base and dome cover are provided as separate units held together by a fastening means (Hertzman Fig. 5, [0041]: the dome comprises central section 24 and is attached to central receiving portion 21 of the camera base 2 by an attachment device 26 which has the form of sleeve 27 with attachment portion 37a lockingly engage attachment portion 37b; [0053]: cover ring can be arranged around dome 4 for connecting dome 4 to the camera base 2 using a number of screws. Hence, the base and dome cover are separate units held together by fastening means).  

Regarding claim 10, Hertzman discloses all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Hertzman discloses the fastening means comprise two or more 10screws and a cover ring (Hertzman Figs. 1-6, [0053]: cover ring can be arranged around dome 4 for connecting dome 4 to the camera base 2 using a number of screws).

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hertzman et al. (US 2018/0165930) hereinafter Hertzman, in view of Andersson (U.S. 2013/0287385).
Regarding claim 3, Hertzman discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hertzman does not explicitly disclose wherein the dome cover is made out of plastic.  
However, Andersson discloses the dome cover is made out of plastic (Andersson [0041]: a camera dome window 9 made of transparent plastic material).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hertzman, and further incorporate having10 the dome cover is made out of plastic, as taught by Andersson, for the dome to be strong enough to protect the camera (Andersson [0041]).

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hertzman et al. (US 2018/0165930) hereinafter Hertzman, in view of Andersson (U.S. 2013/0287385), further in view of Bernhardt (US 2001/0022627).
20 Regarding claim 4, Hertzman and Andersson disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Hertzman does not explicitly disclose wherein the plastic is transparent to infrared light.  
However, Bernhardt discloses the plastic is transparent to infrared light (Bernhardt [0052], Figs. 1-2: camera housing 15 having dome 16 covering lens 18 of the camera. The dome 16 consists either wholly or partially of material transparent to visible light and infrared radiation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Hertzman, and further incorporate having10 the plastic is transparent to infrared light, as taught by Bernhardt, to detect desired infrared light (Bernhardt [0052]).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hertzman et al. (US 2018/0165930) hereinafter Hertzman, in view of Mohan (U.S. 2015/0281650).
30 Regarding claim 7, Hertzman discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Hertzman further discloses attachment device (Hertzman Fig. 5, [0041]: the dome comprises central section 24 and is attached to central receiving portion 21 of the camera base 2 by an attachment device 26 which has the form of sleeve 27 with attachment portion 37a lockingly engage attachment portion 37b).
Hertzman does not explicitly disclose a bracket, the bracket being mounted inside the center section of the dome cover and being attached to the base.  
Mohan discloses a bracket, the bracket being mounted inside a center section of dome cover and being attached to the base (Mohan Figs. 3a-3b, [0029]: the camera dome base 124 has rear opening through which the communication cables 106 extends into dome base and a bracket 139 which guides the cable 106 into the rear portion of the dome base 124).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having camera dome with the center section, as disclosed by Hertzman, and further incorporate having10 a bracket, the bracket being mounted inside dome cover and being attached to the base, as taught by Mohan, to guide the cable wherein the cable is inside the center section of the dome cover, as taught by Hertzman, and so the bracket is inside the center section of the dome cover, to guide the cable into other portion of the base (Mohan [0029]).

Conclusion                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486